
	
		II
		109th CONGRESS
		2d Session
		S. 3765
		IN THE SENATE OF THE UNITED STATES
		
			July 31, 2006
			Mr. Durbin (for himself,
			 Mr. Sununu, Mr.
			 Feingold, and Ms. Stabenow)
			 introduced the following bill; which was read twice and referred to the
			 Committee on the
			 Judiciary
		
		A BILL
		To designate Lebanon under section 244(b) of the
		  Immigration and Naturalization Act to permit nationals of Lebanon to be granted
		  temporary protected status in the United States.
	
	
		1.Short
			 titleThis Act may be cited as
			 the Lebanese Temporary Protected
			 Status Act of 2006.
		2.Sense of
			 CongressIt is the sense of
			 Congress that, due to the hostilities in Lebanon, Lebanon qualifies for
			 designation under subparagraphs (A) and (C) of section 244(b)(1) of the
			 Immigration and Nationality Act (8 U.S.C. 1254a(b)(1)), pursuant to which
			 Lebanese nationals would be eligible for temporary protected status in the
			 United States.
		3.Designation for
			 purposes of granting temporary protected status
			(a)Designation
				(1)In
			 generalFor purposes of section 244 of the Immigration and
			 Nationality Act (8 U.S.C. 1254a), Lebanon shall be treated as if it had been
			 designated under subsection (b) of that section, subject to the provisions of
			 this section.
				(2)Period of
			 designationThe initial period of the designation under paragraph
			 (1) shall begin on the date of the enactment of this Act and shall remain in
			 effect for 1 year.
				(b)Aliens
			 eligibleAn alien who is a national of Lebanon shall be deemed to
			 satisfy the requirements of section 244(c)(1) of such Act only if the
			 alien—
				(1)has been
			 continuously physically present in the United States since the date of the
			 enactment of this Act;
				(2)is admissible to
			 the United States as an immigrant, except as otherwise provided under section
			 244(c)(2)(A) of such Act;
				(3)is not ineligible
			 for temporary protected status under section 244(c)(2)(B) of such Act;
			 and
				(4)registers for
			 temporary protected status in a manner established by the Secretary of Homeland
			 Security.
				(c)Consent to
			 travel abroadThe Secretary of Homeland Security shall give an
			 alien granted temporary protected status pursuant to the designation made under
			 subsection (a) prior consent to travel abroad under section 244(f)(3) of such
			 Act if the alien establishes to the satisfaction of the Secretary that
			 emergency and extenuating circumstances beyond the control of the alien require
			 the alien to depart for a brief, temporary trip abroad. An alien returning to
			 the United States in accordance with such an authorization shall be given the
			 same treatment as any other returning alien provided temporary protected status
			 under section 244 of such Act.
			
